United States Court of Appeals
FAG ITALIA, S.P.A., SCHAEFFLER GROUP USA,
NOTE: ThiS order is n0nprecedential.
for the FederaI Circuit
NSK CORPORATION, NSK LTD.,
AND NSK EUROPE LTD., '
Plaintiffs-Appellees,
and
INC., SCHAEFFLER KG, THE BARDEN
CORPORATION, AND THE BARDEN
CORPORATION (U.K.) LTD.,
Plaintiffs-Cross Appellan,ts, " `
and
JTEKT CORPORATION AND
KOYO CORPORATION OF U.S.A.,
Plaintiffs-Appellees,
and
SKF AEROENGINE BEARINGS UK
AND SKF USA INC.,
Plaintiffs-Cross Appellan,ts,
V.
UNITED STATES,
Defendan,t,
and
THE TIMKEN COMPANY,
Defen,dant-Appellant.

NsK ooRP v. us 2
2011-1362, -1382, -1383
Appeals from the United States Court of International
Trade in consolidated case n0s. 06-CV-0334, 06-CV-0335,
and 06-CV-O336, Judge Judith M. Barzilay.
Before BRYSON, Circuit Judge.
0 R D E R
Timken Company submits a motion for a stay, pend-
ing appea1, of the judgment of the United States Court of
Internati0nal Trade.
Upon consideration thereof,
lT IS ORDERED THATZ _
NSK C0rporation et al. and JTEKT Corp0ration et al.
are directed to respond no later than May 27, '2011. The
CIT’s judgment is temporarily stayed pending this court’s
consideration of the papers submitted
FOR TI-IE COURT
MAY 1 7 2011
Date
lsi J an Horbaly
J an H0rbaly
Clerk
cc: Eric P. Salonen, Esq.
David A.J. Goldiine, Esq. F|]_E[)
Claudia Burke, Esq. 
MattheW P. Jaffe, Esq.
Herbert C. She1ley, Esq. l‘lAY»l'7 mill
l\/lax F. Schutz1nan, Esq.
Neil R. Ellis, Esq. _|A|1|-I)MA|]
519 CI.EM